FORM
AGREEMENT



Exhibit 10.162


PERFORMANCE SHARE AWARD AGREEMENT


Issued Pursuant to the
Glimcher Realty Trust
2012 Incentive Compensation Plan


THIS PERFORMANCE SHARE AWARD AGREEMENT (“Agreement”), effective
__________________________ (the “Effective Date”), represents the allocation of
performance shares (“Performance Shares”) by Glimcher Realty Trust, a Maryland
real estate investment trust (the “Company”), to
_____________________________________ (the “Participant”) pursuant to the
Glimcher Realty Trust 2012 Incentive Compensation Plan (the “Plan”), which was
adopted on February 15, 2012 by the Company’s Board of Trustees and approved on
May 10, 2012 by the Company’s common shareholders. This Award is made pursuant
to and subject to the terms and conditions of the Plan. Capitalized terms not
herein defined shall have the meaning ascribed to such terms in the Plan. The
Performance Shares allocated and awarded under this Agreement (“Award”) are
intended to be Performance-Based Compensation as that term is defined under the
Plan. This Award represents the right to receive one Share for each Performance
Share earned by satisfaction of the performance measures and goals set forth in
Sections 2 and 3 of this Agreement.


1.Share Allocation. The Participant has been selected to participate in the Plan
and to receive a contingent allocation of Performance Shares as described below.
If the Performance Goal stated herein is satisfied at the end of the Performance
Period specified below, a transfer of the Shares described below will occur
during calendar year ________:
(a)
Date of Grant of Performance Share Allocation: _______________.

(b)
Performance Period: ___________________.

(c)
Performance Measure: The Company’s Total Shareholder Return (“TSR”).

(d)
Performance Goal: Any one of the percentile rankings of the Company’s TSR
relative to the group of companies listed in Exhibit A of this Agreement (the
“Peer Group”).

(e)
Number of Performance Shares Allocated for Transfer: ___________.

(f)
Grant Date Fair Market Value of Shares represented by Performance Share
Allocation (per Share valuation): $_________.




1

--------------------------------------------------------------------------------




2.    Performance Measure.
(a)
Determination of TSR. For purposes of measuring the TSR of the Shares against
the TSR of the common stock of each component company of the Peer Group as of
the end of the Performance Period, the TSR of a respective common stock shall be
equal to: (a) the Market Value (as defined below) of the sum of: (i) one share
of common stock plus (ii) any additional shares acquired as a result of the
dividend reinvestment described below with respect to such one share and any
additional shares acquired as a result of the dividend reinvestment, at the end
of the Performance Period, divided by (b) the Market Value of one share of
common stock at the beginning of the Performance Period, minus one (1.00). For
purposes of measuring TSR under this section, where dividends are payable on a
share of common stock, dividends shall be assumed to be cumulatively reinvested
in shares (or fractional shares) of common stock at the Market Value of the
common stock on the day the dividends are paid. For purposes of this Agreement,
the term “Market Value” shall mean the closing price of the respective common
stock as reported on the New York Stock Exchange (or such other established
national stock exchange (or exchanges) on which such common stock is traded) on
the applicable measurement date.

(b)
Adjustments to TSR. TSR of a respective common stock of a component company of
the Peer Group and of the Company shall be adjusted to take into account stock
splits, reverse stock splits, and special dividends that occur during the
Performance Period.

(c)
Certification of Achievement of Performance Goal. During calendar year _____,
following the end of the Performance Period and prior to any transfer of Shares
by the Company pursuant to this Agreement to Participant, the Executive
Compensation Committee of the Company’s Board of Trustees, or such other person,
group, or entity appointed by the Board of Trustees to administer the Plan (the
“Committee”), shall certify in writing that one of the Performance Goals
described in Section 3 of this Agreement has been satisfied as of the end of the
Performance Period.

(d)
Prohibition on Increasing the Number of Shares Transferred to Participant. The
Committee is prohibited from increasing the number of Shares that shall be
transferred to the Participant in accordance with Section 3 of the Agreement,
unless otherwise permitted by Section 162(m) of the Code and the terms of the
Plan.




2

--------------------------------------------------------------------------------

FORM
AGREEMENT



3.    Transfer of Shares.
(a)
Performance Goals and Determination of the Number of Shares to Transfer to the
Participant. The determination of the number of Shares to be transferred to the
Participant shall be based on the Company’s relative percentile ranking of its
TSR over the Performance Period relative to the Peer Group. Each relative
percentile ranking that generates a transfer of Shares to the Participant in
accordance with the chart below is considered a Performance Goal. If the Company
satisfies one of the below Performance Goals and the Committee certifies the
achievement of the Performance Goal pursuant to Section 2(c) of the Agreement,
the Company shall transfer Shares to the Participant, subject to paragraph (b)
below and Sections 4 and 5 of the Agreement, in accordance with the following
chart:



Performance Goals:
If the Relative TSR Performance (Percentile Rank vs. Peer Companies) is:
The number of Shares permitted to be transferred to the Participant shall be:
90th percentile and above (Maximum)
200% of Performance Shares Allocated
89th percentile
197.5% of Performance Shares Allocated
88th percentile
195% of Performance Shares Allocated
87th percentile
192.5% of Performance Shares Allocated
86th percentile
190% of Performance Shares Allocated
85th percentile
187.5% of Performance Shares Allocated
84th percentile
185% of Performance Shares Allocated
83rd percentile
182.5% of Performance Shares Allocated
82nd percentile
180% of Performance Shares Allocated
81st percentile
177.5% of Performance Shares Allocated
80th percentile
175% of Performance Shares Allocated
79th percentile
172.5% of Performance Shares Allocated
78th percentile
170% of Performance Shares Allocated
77th percentile
167.5% of Performance Shares Allocated
76th percentile
165% of Performance Shares Allocated
75th percentile
162.5% of Performance Shares Allocated
74th percentile
160% of Performance Shares Allocated
73rd percentile
157.5% of Performance Shares Allocated
72nd percentile
155% of Performance Shares Allocated
71st percentile
152.5% of Performance Shares Allocated
70th percentile
150% of Performance Shares Allocated
69th percentile
147.5% of Performance Shares Allocated
68th percentile
145% of Performance Shares Allocated
67th percentile
142.5% of Performance Shares Allocated
66th percentile
140% of Performance Shares Allocated
65th percentile
137.5% of Performance Shares Allocated
64th percentile
135% of Performance Shares Allocated
63rd percentile
132.5% of Performance Shares Allocated


3

--------------------------------------------------------------------------------




62nd percentile
130% of Performance Shares Allocated
60th percentile
125% of Performance Shares Allocated
61st percentile
127.5% of Performance Shares Allocated
59th percentile
122.5% of Performance Shares Allocated
58th percentile
120% of Performance Shares Allocated
57th percentile
117.5% of Performance Shares Allocated
56th percentile
115% of Performance Shares Allocated
55th percentile
112.5% of Performance Shares Allocated
54th percentile
110% of Performance Shares Allocated
53rd percentile
107.5% of Performance Shares Allocated
52nd percentile
105% of Performance Shares Allocated
51st percentile
102.5% of Performance Shares Allocated
50th percentile  (Target)
100% of Performance Shares Allocated
49th percentile
96.7% of Performance Shares Allocated
48th percentile
93.3% of Performance Shares Allocated
47th percentile
90% of Performance Shares Allocated
46th percentile
86.7% of Performance Shares Allocated
45th percentile
83.3% of Performance Shares Allocated
44th percentile
80% of Performance Shares Allocated
43rd percentile
76.7% of Performance Shares Allocated
42nd percentile
73.3% of Performance Shares Allocated
41st percentile
70% of Performance Shares Allocated
40th percentile
66.7% of Performance Shares Allocated
39th percentile
63.3% of Performance Shares Allocated
38th percentile
60% of Performance Shares Allocated
37th percentile
56.7% of Performance Shares Allocated
36th percentile
53.3% of Performance Shares Allocated
35th percentile (Threshold)
50% of Performance Shares Allocated
Below 35th percentile
0% of Performance Shares Allocated



(b)
Impact of TSR of Less than Zero (0%). If the Participant is eligible to receive
a transfer of Shares pursuant to paragraph (a) above and the TSR for the Shares
at the end of the Performance Period is less than zero percent (0%), then the
transfer of Shares to the Participant shall be limited to no more than fifty
(50%) percent of the Performance Shares Allocated for Transfer to the
Participant or such lesser number of Shares as determined by the Committee, in
its sole discretion.

(c)
Date of Transfer of Shares. The Shares transferred to the Participant by the
Company may be subject to any restrictions deemed appropriate by the Committee
or required by applicable law. Except as provided in Section 6 hereof, all of
the Shares shall be transferred in a single transaction during calendar year
____ (the “Transfer Date”).




4

--------------------------------------------------------------------------------

FORM
AGREEMENT



4.    Forfeiture. If prior to the end of the Performance Period the employment
of the Participant terminates with the Company, or any Subsidiary or Affiliate,
for any reason other than Disability (as defined below) or death, this Award
shall be forfeited and no Shares shall be transferred.
5.    Death and Disability.
(a)
Death. In the event the Participant’s employment with, or performance of
services for the Company, or any Affiliate or Subsidiary, is terminated or
otherwise ceases as a result of the Participant’s death, the Participant’s
estate, subject to subsection (c) of Section 5 of this Agreement, shall retain
for the duration of the Performance Period the Participant’s eligibility to
receive a transfer of Shares in respect of the Performance Shares allocated to
the Participant in Section 1(e) herein. Any such transfer of Shares shall be
made on the Transfer Date, and the Performance Shares granted hereunder, and/or
the right to receive Shares on the Transfer Date, shall be transferred to a
legal representative or administrator of the Participant’s estate, unless such
issuance is otherwise restricted by applicable law.

(b)
Disability. In the event the Participant’s employment with, or performance of
services for the Company, or any Affiliate or Subsidiary, is terminated or
otherwise ceases as a result of the Participant’s Disability, the Participant,
subject to subsection (c) of Section 5 of this Agreement, shall retain for the
duration of the Performance Period the Participant’s eligibility to receive a
transfer of Shares in respect of the Performance Shares allocated to the
Participant in Section 1(e) herein. Any such transfer of Shares shall be made on
the Transfer Date. For purposes of this Agreement, the term “Disability” means
the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or to last for a continuous period of not less than
12 months, the permanence and degree of which shall be supported by medical
evidence satisfactory to the Committee. Notwithstanding anything to the contrary
set forth herein, the Committee shall determine, in its sole and absolute
discretion in accordance with Code Section 409A, (i) whether the Participant has
ceased to perform services of any kind due to a Disability and, if so, (ii) the
first date of such Disability.

(c)
Reduction of Award. Notwithstanding anything in this Agreement to the contrary,
in the event the Participant dies or becomes subject to a Disability during the
Performance Period, the number of Performance Shares otherwise allocated to the
Participant shall be proportionately reduced at the end of the Performance
Period by the percentage of the Performance Period during which the Participant
was not in active service with the Company or an Affiliate or was affected by
the Disability.


5

--------------------------------------------------------------------------------




6.    Change in Control of the Company. If a Change in Control of the Company
occurs during the Performance Period, then the Performance Period shall conclude
on the effective date of the Change in Control of the Company for all purposes
under this Agreement and the determination of the number of Shares to be
transferred to the Participant shall be made in accordance with Section 3 of the
Agreement. Any transfer of Shares required under this Section 6 shall be made on
the effective date of the Change in Control of the Company.
7.    Administration. This Agreement and the rights of the Participant hereunder
are subject to all the terms and conditions of the Plan, as amended from time to
time, as well as to such rules and regulations as the Committee, or such other
person, group, or entity appointed by the Board of Trustees to administer the
Plan, may adopt for administration of the Plan. It is expressly understood that
the Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant. If there is any
inconsistency between the terms of this Agreement and the Plan, then the Plan’s
terms shall completely supersede and replace the conflicting terms of this
Agreement.
8.    Reservation of Shares. The Company hereby agrees that at all times there
shall be reserved for issuance and/or delivery such number of Shares as shall be
required for transfer pursuant to this Award and Agreement.
9.    Exclusion from Pension Computations. By acceptance of the allocation and,
if any, final award pursuant to this Agreement, the Participant hereby agrees
that any income or gain realized upon the receipt of the Shares hereunder, upon
the disposition of the Shares received, or upon the lapse of any restrictions
pursuant to the terms of this Agreement, is special incentive compensation and
shall not be taken into account, to the extent provided under the applicable
plan documents and to the extent permissible under applicable law, as “wages,”
“salary,” or “compensation” in determining the amount of any payment under any
pension, retirement, incentive, profit sharing, bonus, or deferred compensation
plan of the Company or any Subsidiary or Affiliates.
10.    Amendment. The Committee may at any time or from time to time amend the
provisions, terms and conditions of this Agreement in accordance with the Plan
and applicable law.
11.    Notices. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing, and may be delivered
personally or by mail, postage prepaid, or overnight courier, addressed as
follows: if to the Company, at its office at 180 East Broad Street, Suite 21,
Attn: General Counsel, Columbus, Ohio 43215 or at such other address as the
Company by notice to the Participant may designate in writing from time to time;
and if to the Participant, at the address shown below his or her signature on
this Agreement, or at such other address as the Participant by notice to the
Company may designate in writing from time to time. Notices provided under this
section shall be effective upon receipt.



6

--------------------------------------------------------------------------------

FORM
AGREEMENT



12.    Income Reporting and Withholding Taxes. The Company shall have the right
to report income and to withhold from the Participant, or otherwise require the
Participant to pay, any Withholding Taxes (defined below) arising as a result of
the transfer of any Shares hereunder, any tax election by the Participant, or
any other taxable event triggered by obligations, income, rights or privileges
received or granted hereunder. If the Participant shall fail to make such
Withholding Tax payments when and as required, the Company (or its Affiliate or
Subsidiary) shall, to the extent permitted by law, have the right to deduct any
such Withholding Taxes from any payment of any kind otherwise due to such
Participant or to take such other action as may be necessary to satisfy such
Withholding Taxes. In satisfaction of the requirement to pay Withholding Taxes,
the Participant may make a written election which may be accepted or rejected in
the discretion of the Committee, to tender other Shares to the Company (either
by actual delivery or attestation, in the sole discretion of the Committee;
provided that, except as otherwise determined by the Committee; the Shares that
are tendered must have an aggregate Fair Market Value equal to the Withholding
Taxes). “Withholding Taxes” means any federal, state, or local income,
employment, payroll, or similar tax related to the Shares that are required to
be withheld by the Company. Notwithstanding anything to the contrary in this
Section 12, in no event shall any deduction or withholding or remittance made
under this Section 12 exceed the minimum statutory withholding requirements
under applicable federal, state and local law.
13.    Registration; Legend. The Company may postpone the issuance and delivery
of Shares under this Agreement until (a) the admission of such Shares to listing
on any stock exchange or exchanges on which the Shares are then listed and (b)
the completion of such registration or other qualification of such Shares under
any state or federal law, rule or regulation as the Company shall determine to
be necessary or advisable. The Participant shall make such representations and
furnish such information as may, in the opinion of counsel for the Company, be
appropriate to permit the Company, in light of the then existence or
non-existence with respect to such Shares of an effective registration statement
under the Securities Act of 1933, as amended, to issue the Shares in compliance
with the provisions of that or any comparable act. The Company may cause a
legend to be set forth on each certificate representing the Shares to be
transferred hereunder setting forth any restriction on transfer of such Shares
at law or otherwise as determined by the Company unless counsel for the Company
is of the opinion as to any such certificate that such legend is unnecessary.
14.    Miscellaneous
(a)
This Agreement shall not confer upon the Participant any right to continuation
of employment by the Company, nor shall this Agreement interfere in any way with
the Company’s right to terminate the Participant’s employment at any time.

(b)
The Participant shall have no rights as a stockholder of the Company with
respect to the Shares subject to this Agreement until such time as such Shares
shall be transferred to the Participant pursuant to the terms of this Agreement
and the Plan.


7

--------------------------------------------------------------------------------




(c)
With the approval of the Board of Trustees, the Committee may terminate, amend,
or modify the Plan; provided, however, that no such termination, amendment, or
modification of the Plan may in any way adversely affect the Participant’s
rights under this Agreement or be contrary to applicable law.

(d)
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

(e)
To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with the laws of the State of New York, without
regard to the principles of conflicts of law which might otherwise apply.

(f)
All obligations of the Company under the Plan and this Agreement, with respect
to the Shares, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

(g)
The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.

(h)
By executing this Agreement and accepting any allocation, award, or other
benefit under the Plan and the Participant and each person claiming under or
through the Participant shall be conclusively deemed to have indicated their
acceptance and ratification of, and consent to, any action taken under the Plan
by the Company, the Board of Trustees or the Committee.

(i)
The Participant, every person claiming under or through the Participant, and the
Company hereby waives to the fullest extent permitted by applicable law any
right to a trial by jury with respect to any litigation directly or indirectly
arising out of, under, or in connection with the Plan, this Agreement, or any
Award issued under this Agreement pursuant to the Plan.

(j)
This Agreement, the Plan, and any certificate representing the Shares to be
transferred hereunder shall constitute the entire agreement and understanding
between the Participant and the Company concerning any Award issued, allocated,
or granted hereunder and with respect to the subject matter contained herein.
This Agreement, the Plan, and any certificate representing the Shares to be
transferred hereunder supersede all prior agreements and the understandings
between the parties hereto with respect to any Award issued, allocated, or
granted hereunder and with respect to the subject matter contained herein.




8

--------------------------------------------------------------------------------

FORM
AGREEMENT



15.    Exculpation. This Agreement and all documents, agreements, understandings
and arrangements relating hereto have been executed by the undersigned in
his/her capacity as an officer or Trustee of the Company, which has been formed
as a Maryland real estate investment trust pursuant to Declaration of Trust of
the Company as amended and restated, and not individually, and neither the
trustees, officers or shareholders of the Company nor the trustees, directors,
officers or shareholders of any Subsidiary or Affiliate of the Company shall be
bound or have any personal liability hereunder or thereunder. Each party hereto
shall look solely to the assets of the Company for satisfaction of any liability
of the Company in respect of this Award and all documents, agreements,
understanding and arrangements relating hereto and will not seek recourse or
commence any action against any of the trustees, officers, agents or
shareholders of the Company or any of the trustees, directors, agents, officers
or shareholders of any Subsidiary or Affiliate of the Company, or any of their
personal assets for the performance or payment of any obligation hereunder or
thereunder. The foregoing shall also apply to any future documents, agreements,
understandings, arrangements and transactions between the parties hereto that
pertain to the subject matter hereof.
16.    Section 409A of the Code. This Agreement is intended to comply with Code
Section 409A. If Code Section 409A applies, this Agreement will be administered
in accordance with Article 21 of the Plan.
(SIGNATURES ON NEXT PAGE)

9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.


GLIMCHER REALTY TRUST






By:        


Print Name:                


Title:        




ACKNOWLEDGED & ACCEPTED:




_______________________________________
Signature


Print Name:    _____________________________




Address:    _____________________________
_____________________________
_____________________________



10

--------------------------------------------------------------------------------

FORM
AGREEMENT



EXHIBIT A


1.
Acadia Realty Trust

2.
BRE Properties

3.
CBL & Associates Properties, Inc.

4.
Cedar Realty Trust, Inc.

5.
Colonial Properties Trust

6.
DDR Corp.

7.
Equity One, Inc.

8.
Federal Realty Investment Trust

9.
General Growth Properties, Inc.

10.
Inland Real Estate Corporation

11.
Kimco Realty Corporation

12.
Kite Realty Group Trust

13.
The Macerich Company

14.
National Retail Properties, Inc.

15.
Pennsylvania Real Estate Investment Trust

16.
Ramco-Gershenson Properties Trust

17.
Realty Income Corporation

18.
Regency Centers Corporation

19.
Saul Centers, Inc.

20.
Simon Property Group, Inc.

21.
Tanger Factory Outlet Centers, Inc.

22.
Taubman Centers, Inc.

23.
UDR, Inc.

24.
Weingarten Realty Investors




11